Citation Nr: 1130264	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-14 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an abdominal muscle strain or tear, claimed as secondary to service-connected residuals of a crush injury to the left hand.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to May 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a personal hearing at the RO in July 2008.  A transcript of his testimony is associated with the claim file.

On appeal in November 2008 and February 2010, the Board remanded the service connection claim (and the intertwined TDIU claim) for additional development.  In March 2010, the Veteran filed a motion for reconsideration.  In an August 2010 letter, the Board explained that it could not entertain a motion for reconsideration because the February 2010 decision consisted of a Remand Order.

Additional evidence was received after the issuance of the supplemental statement of the case in May 2011, without a waiver of the right to have the additional evidence reviewed by the RO.  The additional evidence, which consists of a handwritten statement by the Veteran, is duplicative of evidence and/or argument already of record.  Thus, a referral of the additional evidence to the RO for initial consideration is not warranted.  38 C.F.R. § 20.1304(c).

In November 2008 and February 2010, the Board referred to the RO the Veteran's claim for entitlement to an effective date prior to November 7, 2003 for the assignment of a 30 percent evaluation for service-connected residuals of a crush injury to the left hand with tendon repair and resultant nerve damage.  There is no indication in the record that the RO has developed and adjudicated this claim.  Therefore, this claim is again referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The medical evidence shows that the Veteran's abdominal muscle strain or tear is not secondary his service-connected left hand disability.

2.  The medical evidence of record demonstrates that the Veteran is not unemployable due to his service-connected disability.  


CONCLUSIONS OF LAW

 1. The criteria for service connection for an abdominal muscle strain or tear have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.310 (2010).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  April 2005, March 2006, and April 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The April 2005 letter specifically advised the Veteran of the criteria for TDIU.  The March 2006 and April 2007 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the March 2006 and April 2007 letters were not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in supplemental statements of the case (SSOCs) dated in August 2008, January 2010, and May 2011 following the provision of notice.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  The VA afforded the Veteran the opportunity to give testimony before the Board, but he declined.  In December 2007, the Social Security Administration provided a negative reply in response to the RO's request for records.  VA examinations were conducted and opinions/addendums were obtained in May 2005, August 2005, November 2005, June 2009, April 2010, and May 2011.  These examinations/opinions are adequate for adjudication purposes, as the doctors offered the requested opinions, made all necessary findings, and provided an adequate rationale necessary for adjudication of the claims.  

The Veteran has identified private doctors who treated his abdominal muscle injury.  Specifically, he claims that he received treatment from Dr. W.G.B. and Dr. L.L. in the 1980's.  These doctors reportedly told the Veteran that his abdominal muscle injury was the direct result of his left hand disability.  The claim file contains scant treatment records from Dr. W.G.B., all dated 1987.

In January 2004 and December 2006, the Veteran submitted a Form 21-4142, but did not include an address for either doctor.  In December 2008, the Veteran submitted a Form 21-4142 for both doctors.  This time he provided addresses, but indicated that Dr. L.L. had retired and that Dr. W.G.B. was deceased.  In a statement attached to the releases, the Veteran reiterated that Dr. L.L. had retired and no longer lived in the area, and that Dr. W.G.B. was deceased.  He wrote:  "I wonder why you people ask for more information from these two."  The RO sent requests for treatment records to both doctors in February 2009.  Both requests were returned by the post office.  The RO informed the Veteran that it had requested records from both doctors in February and April 2009 letters.  The Board finds that further attempts to obtain these medical records would be futile.  38 U.S.C.A. 
§ 5103A.  The Veteran has also referenced another doctor who treated his left hand in 1964, but such records do not appear to be potentially relevant to the instant service connection claim.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims that he developed an abdominal strain or tear as a result of his service-connected left hand disability.  Specifically, he claims that he overcompensated for his left hand disability while moving mailbags at the United States Postal Service (USPS) and injured his abdominal muscles as a result.

In October 1964, the RO granted service connection for residuals, crush injury and repair tendons, left hand, and awarded a 10 percent evaluation.  In December 2004, the RO increased the evaluation to 20 percent, effective November 7, 2003.  In April 2006, the RO increased the evaluation to 30 percent, effective November 7, 2003.

An April 1987 treatment record from Dr. W.G.B. notes that the Veteran might have overexerted himself and pulled a muscle.

A June 1987 treatment record from Dr. L.L. indicates that the Veteran was prescribed light duty for two weeks, although the reason for this is illegible.

A January 1988 employment form signed by Dr. W.G.B. shows that the Veteran had received medical treatment for "chest wall distress right lower anterior rib cage" from October 1986 to January 1988.  

A July 1988 employment form signed by Dr. W.G.B. contains the following notation:  "The postural position in picking up sacks in a dependent position is [the Veteran's] biggest challenge, that is, it hurts him in the anterior abdomen to perform these movements."

A Department of Labor (DOL) form dated October 1988 and signed by Dr. W.G.B.  shows that the Veteran had suffered "chest wall distress right lower anterior rib cage" and required light duty work at the U.S. Postal Service (USPS).

A June 1989 USPS Light Duty Certification signed by Dr. W.G.B. contains a diagnosis of "musculo-skeletal strain of lower anterior medial rib cage, right."

A May 2005 VA stomach examination shows that the Veteran related his belief that he overcompensated for his left hand disability and injured his abdominal wall muscle as a result.  He complained of abdominal wall pain ever since, and reportedly retired from the USPS in 1989 for this reason.  Upon physical examination, the examiner noted that Carnett's testing was positive "indicating that the pain was of abdominal wall origin."  There was tenderness in the right, middle, and lower quadrant of the abdomen.  The impression was abdominal wall pain.  The examiner concluded that he could not determine whether the Veteran's left hand injury caused the abdominal wall muscle injury without resorting to speculation.

The Veteran submitted to a May 2005 VA general medical examination.  The examiner noted that he was not evaluating the Veteran's stomach strain or left hand, but was looking for any other conditions.  The examiner diagnosed diabetes mellitus, hypertension, hypercholesterolemia, and residuals of fracture of the right scapula.  He wrote "[The Veteran] does not appear to have any other significant disabilities contributing to unemployability except for the left tendon problem in his left hand and the stomach strain."

An August 2005 VA muscles examination shows that the Veteran reportedly injured his stomach muscles because of the weakness in his left hand.  Specifically, he explained that he was transferring a mailbag from his right to his left hand and felt a tearing sensation in his right stomach muscles.  He retired from the USPS in 1989.  Afterwards, he had tried to volunteer as a driver for elderly people, but could not lift people in and out of vehicles because of the pain on his right side.  He could no longer golf or bowl.  He took muscle relaxers on a daily basis.  Upon physical examination, the examiner noted "definite thickening of the stomach muscles on the right with what feels like scar tissue formation compared to the left."  The examiner determined that the Veteran had suffered "some damage to his right-sided stomach muscles."  He opined that the Veteran's limited use of his left hand "is probably not the reason that he strained his stomach muscles."  In fact, the examiner explained that if the Veteran's left hand had been strong enough to hold onto the mailbag that he might have injured his stomach muscles worse than he had.  The examiner concluded that "it is less likely than not" that the stomach injury is a result of the residual hand problems.

A November 2005 VA peripheral nerves examination conducted in relation to the Veteran's left hand claim shows that there was a thickening of the right side of the Veteran's abdominal area compared to the left.  The examiner noted that he had not been asked to address the abdominal issue, but stated "[t]his is obviously more than a strain."  

VA treatment records dated January through November 2006 show that the Veteran was evaluated for abdominal pain.  A CT scan of the abdomen and pelvis was normal.  The assessment was abdominal wall pain versus visceral pain from gall bladder/pancreas.  The clinician ordered a physical therapy consultation for abdominal wall muscle reconditioning and a general surgery consultation "as pain could be from biliary colic/chronic cholecystitis/pancreatitis, etc."

The November 2008 Board Remand requested an examination addressing whether the Veteran's service-connected left hand disability aggravated any current abdominal wall disability including, but not limited to, a muscle tear or strain.  The June 2009 VA examiner, a D.O., noted that the Veteran received a disability retirement from the USPS due to a torn abdominal wall muscle, and that he took a muscle relaxer for "abdominal wall chronic pain and spasm."  However, the report did not contain a diagnosis with respect to any current right abdominal wall disability.  In addition, text along the right-hand margin of each page was missing.  In any event, the examiner opined that "[t]here is no relationship between the veteran's service-connected residuals of a crush injury to the left hand and his abdominal wall disability."  

The RO, recognizing that the report lacked any rationale for the opinion, requested that the examiner provide a rationale.  In an email dated December 2009, an individual associated with the Indianapolis VAMC provided the following response:  "I gave this to [the examiner] to complete and his response is 'the injury to the [Veteran's] stomach happened in 1987 and had absolutely nothing to do with his hand injury' so there is no relationship between the two."

The February 2010 Board Remand noted that the email did not contain a written response from the VA examiner, and requested an addendum or opinion addressing the specific question as to whether the Veteran's left hand injury aggravates any abdominal wall disability.

The Veteran submitted to an April 2010 VA muscle examination by a physician.  The examiner reviewed the claim file, including the 2006 CT scan.  The diagnosis was abdominal muscle strain.  He opined that although muscle strain of the abdominal wall "can be caused by repeated lifting, it is not likely that [the Veteran's] hand crush injury has an effect on his lifting to the extent that it would cause abdominal wall muscle strain."

The RO, recognizing that this opinion also lacked any rationale, requested an addendum.  A May 2011 addendum by a different VA physician contains the following explanation:  "The crush injury to the left hand is a separate issue and not related to the abdominal strain.  This hand injury to the non-dominant side is less likely than not (less than 50 percent probability) a cause of aggravation to the abdominal wall muscle strain beyond the natural progression."

The medical opinions provided in the August 2005, June 2009, and April 2010 VA examination reports, as well as the May 2011 addendum, conclude that the Veteran's abdominal muscle strain is neither caused, nor aggravated, by the service-connected left hand disability.  These opinions are supported by reference to objective medical evidence.  The opinions are also supported by VA treatment records, which indicate that the Veteran's abdominal complaints may be related to an underlying gastrointestinal disorder.  

The Veteran specifically claims that his abdominal disability is caused by his service-connected left hand disability; however, there is no evidence that the Veteran has the medical training or expertise to provide a competent opinion on the relationship between his abdominal disability and his left hand, and his opinion has no probative value.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinions provided by the VA examiners who discussed the evidence of record and provided a rationale for their medical opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection is not warranted.

III.  TDIU

The Veteran contends that he is unemployable due to his service-connected left hand disability and thus seeks entitlement to a total disability rating.

A total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, as with all claims for disability compensation, when after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any point such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102.

The Veteran is presently service connected for residuals crush injury and repair tendons, left hand, rated as 30 percent disabling from November 7, 2003.

The Veteran does not meet the schedular requirements of TDIU under 38 C.F.R. 
§ 4.16(a), as he does not have the requisite disability ratings in effect.

The evidence does not show that the Veteran is unemployable due to his service-connected left hand disability.  As noted above, the claim file contains numerous statements from the Veteran establishing that he injured his abdominal muscles while working for the USPS in the 1980's.  He has consistently maintained that this injury prevents him from working.  Contemporaneous records from the 1980's establish that the Veteran was fit for a light duty position, but it appears that the USPS did not have such work available at the time.  While residuals of the left hand crush injury cause some occupational impairment, the preponderance of the medical evidence establishes that the Veteran's nonservice-connected abdominal disability prevents him from being employed.  The April 2005 VA examiner determined that this disability has a significant effect occupational effect.  The Board acknowledges the May 2005 VA examiner's implication that the Veteran's left hand and stomach disabilities contributed to unemployability.  However, the examiner specifically noted that he was not evaluating the Veteran's abdominal strain or left hand, and it does not appear that the examiner was rendering an opinion as to whether the Veteran was capable of working.  Finally, it is worth noting that the Veteran reported to the February 2006 VA scar examiner that his left hand is the nondominant hand.  Thus, there is no reason shown to refer the Veteran's case for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

The Veteran genuinely believes that he is unemployable due to his service-connected disability.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the issue of whether or not he is unemployable due to his service-connected disability.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the evidence of record, which demonstrates that the Veteran cannot work because of his nonservice-connected abdominal disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for a TDIU; there is no doubt to be resolved; and a TDIU is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for abdominal strain or tear secondary to service-connected residuals of a crush injury to the left hand is denied.

Entitlement to a TDIU is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


